NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ROBERT L. GRAY and ZILLAH R.           )
JORDAN-GRAY a/k/a ZILLAH GRAY,         )
                                       )
             Appellants,               )
                                       )
v.                                     )            Case No. 2D16-4085
                                       )
U.S. BANK, N.A., as trustee, on behalf )
Of the J.P. Morgan Mortgage            )
Acquisition Corp. 2006-FRE2 Asset      )
Backed Pass-Through Certificates,      )
Series 2006-FRE2; UNITED STATES        )
OF AMERICA; UNKNOWN TENANT             )
IN POSSESSION OF THE SUBJECT           )
PROPERTY,                              )
                                       )
             Appellees.                )
___________________________________)

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

Robert E. Biasotti of Biasotti Law, St.
Petersburg, for Appellants.

William L. Grimsley and Peter J. Maskow of
McGlinchey Stafford, Jacksonville, for
Appellee U.S. Bank, N.A., as trustee of
behalf of the J.P. Morgan Mortgage
Acquisition Corp. 2006-FRE2 Asset Backed
Pass-Through Certificates, Series 2006-
FRE.

No appearance for remaining Appellees.
PER CURIAM.


           Affirmed.


CASANUEVA, KHOUZAM, and LUCAS, JJ., Concur.




                                  -2-